Order entered November 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01421-CV

                             STEFNANDI E. DRAKE, Appellant

                                               V.

  RAKHEE P. SHARMA, PAWAN R. SHARMA, 7-ELEVEN INC., TEXAS LOTTERY
    COMMISSION, GARY GRIEF, AND MAVIS L. WANCZYK, MULTI-STATE
                  LOTTERY ASSOCIATION, Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-19-05212-C

                                           ORDER
       Before the Court is appellant’s November 19, 2019 motion to proceed in forma pauperis.

We note appellant is a vexatious litigant subject to a prefiling order. See TEX. CIV. PRAC. &

REM. CODE ANN. § 11.101(a). A vexatious litigant subject to a prefiling order may not file, pro

se, new litigation without seeking the permission of the appropriate local administrative judge.

See id. § 11.102(a). “Litigation” for purposes of the vexatious litigant statute is defined as “a

civil action commenced, maintained, or pending in any state of federal court.”          See id. §

11.001(2).

       Appellant is not represented by counsel, and he filed his notice of appeal without an order

from the appropriate local administrative judge permitting the appeal. Accordingly, we take no
action on appellant’s motion and STAY the appeal. See id. § 11.1035. We ORDER appellant to

file, no later than December 5, 2019, an order from the appropriate local administrative judge

permitting the appeal. See id. We caution appellant that failure to comply will result in

dismissal of the appeal without further notice. See id.

           We DIRECT the Clerk of the Court to send a copy of this order to Dallas County Clerk

John Warren; Janet E. Wright, Official Court Reporter for County Court at Law No. 3; and, the

parties.




                                                     /s/    ROBERT D. BURNS, III
                                                            CHIEF JUSTICE